Citation Nr: 1432398	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-41 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to revision of an August 2003 rating decision on the grounds that it contained clear and unmistakable error (CUE).

2.  Entitlement to restoration of a 40 percent evaluation for a service-connected right shoulder disability, to include the question of propriety of a reduction from 30 percent to 20 percent for the Veteran's disability rating for post-operative residuals of rotator cuff tear of the right shoulder with degenerative joint disease of the glenohumeral and AC joint and surgical scar (right shoulder disability), effective March 1, 2014.

3.  Entitlement to an evaluation in excess of 40 percent for a right shoulder disability for the period beginning November 8, 2007. 

4.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1978 and from January 1987 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This history of this case is complex:  In a March 2003 rating decision the VA RO granted entitlement to service connection for a right shoulder disability with an initial evaluation of 10 percent disabling as of October 16, 2002.  

An August 2003 rating decision increased the initial evaluation to 20 percent and granted a staged rating of 40 percent, effective March 20, 2003.  The Veteran was afforded a statement of the case, which he did not appeal.  

The Veteran filed a claim for an increased evaluation for his right shoulder disability and for service connection for GERD in November 2007.  An October 2008 rating decision granted service connection for GERD with an initial noncompensable evaluation and proposed to reduce the Veteran's evaluation for his right shoulder to 20 percent.  

A January 2009 rating decision reduced the Veteran's evaluation from 40 percent to 20 percent, effective April 1, 2009.  

A December 2011 rating decision reinstated the original evaluation.  However, the December 2011 rating decision found CUE in the August 2003 rating decision that granted a 40 percent disability evaluation.  

In this regard, the December 2011 rating decision noted that the Veteran was left-hand dominant and found that the Veteran should have been granted a 30 percent disability evaluation for injury to his "minor" extremity.  

A March 2014 rating decision reduced the Veteran's evaluation for his right shoulder disability to 20 percent, effective March 1, 2014.  The March 2014 rating decision also increased the Veteran's initial evaluation for GERD to 10 percent.  As this is not a full grant of the benefit sought on appeal, the issue remains before the Board.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  The August 2003 rating decision granted an increased evaluation of 40 percent based on limitation of motion of the major arm.

2.  The August 2003 rating decision was adequately supported by the evidence of the then record and was not undebatably erroneous; the record does not demonstrate that the correct facts, as they were known as of August 2003, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.

3.  The Veteran's service-connected right shoulder disability was reduced in a March 2014 rating decision without any notice provided to the Veteran. 

4.  For the period on appeal, the Veteran's right shoulder disability was manifested by, at the worst, limitation of motion to 25 degrees from the side.

5.  The Veteran's GERD was manifested by symptoms requiring continuous medication including epigastric distress, pain and pyrosis indicating considerable impairment of health.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.103, 20.302 (2013).

2.  The August 2003 rating decision that granted an increased evaluation for a right shoulder disability was not clearly and unmistakably erroneous.  38 C.F.R. §§ 3.104(a), 3.105(a), 3.307(a)(6), 3.309(e), 20.1403 (2013). 

3.  The RO did not satisfy the procedural requirements governing the reduction in rating for the Veteran's service-connected right shoulder disability prior to effectuating the reduction in March 2014; restoration is granted.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.59 (2013). 

4.  The criteria for an evaluation in excess of 40 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5201 (2013).

5.  The criteria for a 30 percent evaluation, but no higher, for the Veteran's GERD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.114, Diagnostic Code 7399-7346 (2013).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether the August 2003 Rating Decision Contained CUE

In an August 2003 final rating decision, the RO increased the Veteran's initial evaluation for his right shoulder disability to 20 percent disabling, and granted a staged evaluation of 40 percent disabling from March 20, 2003.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In a December 2011 rating decision, the RO determined that the August 2003 rating decision contained CUE.  The RO determined that the evidence of record in August 2003 showed that the Veteran was left-hand dominant.  Accordingly, the RO determined that instead of a 40 percent evaluation, the RO should have assigned a 30 percent evaluation for limitation of motion to 25 degrees from the side of the minor extremity.  

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. §§ 3.104(a), 3.105(a).  If the evidence establishes CUE, the prior decision will be reversed or amended.  

A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In other words, in this case the RO must meet the high standard of CUE, not the Veteran.

A prior decision contains CUE where: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error is "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) such determination of CUE is based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 38 C.F.R. § 20.1403.

It is important to understand that CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011).

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.

In this case, the Board has determined that the burden of establishing CUE in the August 2003 rating decision has not been met.

The basis of the RO's August 2003 rating decision, as was delineated in the August 2003 statement of the case, was that the Veteran's right shoulder disability was initially manifested by limitation of motion to around shoulder level, warranting a 20 percent initial evaluation, and that beginning March 20, 2003, the right shoulder disability was manifested by limitation of motion to 25 degrees from the side, warranting a 40 percent evaluation.  These evaluations were based on ratings under Diagnostic Code 5201 for limitation of motion of a major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).

The RO asserted in the December 2011 rating decision that the Veteran was left-hand dominant, thus the ratings under Diagnostic Code 5201 for limitation of motion of a minor extremity should have been applied.  

However, the record as of August 2003 does not clearly show that the Veteran was left-hand dominant.  In a December 1986 report of medical history the Veteran reported that he was left handed.  In a February 2003 VA examination the Veteran reported that he was ambidextrous.  In a June 2003 VA examination the Veteran reported that he was left hand dominant.  

38 C.F.R. § 4.69 provides that the injured hand or most severely injured hand of an ambidextrous individual will be considered the dominant hand for rating purposes.  

As the record leaves some doubt as to whether the Veteran was left hand dominant, the Board finds that the heavy burden required to grant a CUE motion was not met.  

As such, the Board finds that the 40 percent evaluation for a right shoulder disability effective March 20, 2003, should be reinstated.    

March 2014 Rating Reduction

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

The provisions of 38 C.F.R. § 3.105 apply to rating reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

In a March 2014 rating decision, the VA RO reduced the Veteran's evaluation for a right shoulder disability from 30 percent disabling to 20 percent disabling, effective March 1, 2014.  The VA RO did not provide any notice to the Veteran as the RO concurrently increased the Veteran's evaluation for GERD from noncompensable to 10 percent disabling.  As the reduction would not have resulted in the decrease of compensation, notice was not required.

However, as discussed above, the Board has found that the December 2011 rating decision, which found CUE in the August 2003 rating decision and therefore found that the Veteran was entitled to a 30 percent evaluation instead of a 40 percent evaluation for a right shoulder disability, was incorrect.  The Board has found that the August 2003 rating decision did not contain CUE, and as such, a 40 percent disability evaluation has been reinstated effective March 20, 2003.  

Accordingly, the March 2014 rating decision reducing the Veteran's evaluation for a right shoulder disability from 40 percent disabling to 20 percent disabling is improper because the increased evaluation for GERD from noncompensable to 10 percent disabling no longer offsets the amount of compensation due to the Veteran.  

As such a reduction would now result in a decrease in payment to the Veteran, the Board finds that proper notification procedures were not followed and the reduction was not proper.  

The 40 percent evaluation for a right shoulder disability is reinstated.

Increased Evaluations - Legal Criteria  

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Evaluation: Right Shoulder Disability

As discussed above, a March 2003 rating decision granted the Veteran service connection for a right shoulder disability effective October 16, 2002, with an initial evaluation of 10 percent disabling.  An August 2003 rating decision increased the initial evaluation to 20 percent disabling and granted a staged rating of 40 percent disabling effective March 20, 2003.

In November 2007, the Veteran filed a claim for an evaluation in excess of 40 percent for his right shoulder disability.

The Veteran's right shoulder disability has been evaluated as 40 percent disabling under Diagnostic Code 5201 for limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5201, a 40 percent evaluation is the schedular maximum and is warranted only for limitation of motion of the major arm to 25 degrees from the side.

As the Veteran is in receipt of the schedular maximum, the Board finds that a higher evaluation under Diagnostic Code 5201 is not warranted.  The examinations reports, as a whole, only provide evidence against this claim. 

Increased Initial Evaluation: GERD

The Veteran's GERD is evaluated as 10 percent disabling under Diagnostic Code 7399-7346.  

A Diagnostic Code ending in 99 indicates that the exact disability is not specifically included in the rating code, and that the symptoms are evaluated under a related code.  In this case, the Veteran's GERD is evaluated under Diagnostic Code 7346 for a hiatal hernia.

Under Diagnostic Code 7346, a 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.

A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

A schedular maximum evaluation of 60 percent is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptoms combinations productive of severe impairment of health.

In a July 2008 VA examination the Veteran reported no dysphagia, weight loss, nausea or vomiting.  The examiner diagnosed chronic GERD that was controlled on current therapy with PPI and H2blocker.  

In a November 2012 DRO conference report the DRO officer noted that the Veteran reported that he was restricted from eating many foods because of his GERD symptoms and had lost weight as a result.  The Veteran also reported that without medication he experienced vomiting, reflux and pain that radiated to his sternum.  

The Veteran submitted a January 2013 private medical opinion.  The examiner noted that the Veteran was on continuous medication for his diagnosed condition.  The Veteran reported pyrosis, reflex and sleep disturbance caused by esophageal reflux four or more times per year with episodes lasting less than one day.  

In December 2013 the Veteran was afforded another VA examination.  The Veteran reported using continuous medication.  The Veteran also reported infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation, sleep disturbance caused by esophageal reflux, nausea and vomiting.  

Giving the Veteran the benefit of the doubt, the Board finds that for the period on appeal a 30 percent evaluation for GERD is warranted.  Based on the evidence of record, the Veteran's symptoms are consistent with "considerable impairment of health."  The Veteran requires continuous medication and has persistent symptoms listed under the 30 percent evaluation.  The Veteran has consistently sought treatment for his symptoms.  Accordingly, giving the Veteran the benefit of the doubt, the Board finds that an evaluation of 30 percent is warranted.  

The best evidence of record does not indicate that a higher evaluation of 60 percent is warranted.  While the Veteran has reported some pain and vomiting, there is no indication that the Veteran has "material" weight loss and hematemesis or melena with moderate anemia.  There is also no indication that the Veteran's symptoms are consistent with a "severe impairment of health."    

Extraschedular Evaluations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right shoulder disability and GERD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the right shoulder disability specifically provide for disability ratings based on pain, pain on motion and limitation of motion, and the schedular rating criteria for GERD specifically provide for disability ratings based on symptoms of epigastric distress including dysphalgia, pyrosis and regurgitation.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's right shoulder disability is manifested by pain, pain on motion, and limitation of motion and his GERD is manifested by pyrosis, pain and epigastric distress.  As noted, these symptoms are part of the schedular rating criteria.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the Veteran is granted the benefit sought on appeal with regard to the motion for CUE and the rating reduction, it is unnecessary to analyze the VA's duties to notify and assist with regard to the motion and claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in a November 2008 letter.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and the Veteran's statements.

The Veteran has also been afforded adequate examinations on the issues of rating his right shoulder disability and GERD.  VA provided the Veteran with right shoulder and GERD examinations in July 2008 and December 2013.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issues of entitlement to an increased evaluation for a right shoulder disability and GERD.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).     
  
ORDER

Entitlement to revision of the August 2003 rating decision on the grounds that it contained CUE is denied.  The Veteran prevails and the 40 percent evaluation is restored.

Entitlement to restoration of a 40 percent evaluation for service-connected right shoulder disability for the period beginning March 1, 2014, is granted.

Entitlement to an evaluation in excess of 40 percent for right shoulder disability is denied.

Entitlement to an initial disability evaluation of 30 percent for GERD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


